     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Michael S. Kelley, Esq.
 3   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     mkelley@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee, for the
 7   C-BASS Mortgage Loan Asset-Backed Certificates, Series 2007-CB3

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     U.S. BANK NATIONAL ASSOCIATION, AS                 Case No.: 2:17-cv-01524-RFB-VCF
10   TRUSTEE, FOR THE C-BASS MORTGAGE
11   LOAN ASSET-BACKED CERTIFICATES,
                                                        STIPULATION AND ORDER FOR
     SERIES 2007-CB3,
                                                        DISMISSAL WITH PREJUDICE
12
                    Plaintiff,
13
14          vs.

15   SATICOY BAY LLC SERIES 1105
     SULPHUR SPRINGS LANE; ROCK
16   SPRINGS VISTA 3 HOMEOWNERS
17   ASSOCIATION; HAMPTON & HAMPTON
     COLLECTIONS, LLC,
18
               Defendants.
19   SATICOY BAY LLC SERIES 1105
20   SULPHUR SPRINGS LANE,

21                  Counter-Claimant,
22          vs.
23
     U.S. BANK NATIONAL ASSOCIATION, AS
24   TRUSTEE, FOR THE C-BASS MORTGAGE
     LOAN ASSET-BACKED CERTIFICATES,
25   SERIES 2007-CB3,
26
                    Counter-Defendant.
27
            Plaintiff/Counter-Defendant, U.S. Bank National Association, as Trustee, for the C-
28
     BASS Mortgage Loan Asset-Backed Certificates, Series 2007-CB3 (“Plaintiff”), Defendant,


                                               Page 1 of 3
 1   Rock Springs Vista 3 Homeowners Association (“HOA”), and Defendant/Counter-Claimant,
 2   Saticoy Bay LLC Series 1105 Sulphur Springs Lane (“Saticoy Bay”), by and through their
 3   undersigned attorneys, hereby stipulate to dismiss this matter and all claims with prejudice, each
 4   party shall bear its own attorney’s fees and costs; and
 5          IT IS SO STIPULATED.
 6
      WRIGHT, FINLAY & ZAK, LLP                            TYSON & MENDES LLP
 7
 8
      /s/ Michael S. Kelley, Esq.                          /s/ Margaret E. Schmidt, Esq.
 9    R. Samuel Ehlers, Esq.                               Thomas E. McGrath, Esq.
10    Nevada Bar No. 9313                                  Nevada Bar No. 7086
      Michael S. Kelley, Esq.                              Margaret E. Schmidt, Esq.
11    Nevada Bar No. 10101                                 Nevada Bar No. 12489
      7785 W. Sahara Ave., Suite 200                       3960 Howard Hughes Parkway, Suite 600
12    Las Vegas, Nevada 89117                              Las Vegas, Nevada 89169
13    Attorneys for Plaintiff, Deutsche Bank               Attorneys for Defendant Rock Springs
      National Trust Company, solely as Trustee for        Vista 3 Homeowners Association
14    HarborView Mortgage Loan Trust Mortgage
      Loan Pass-Through Certificates, Series 2005-
15    11
16
17    LAW OFFICES OF MICHAEL F. BOHN,
      ESQ., LTD.
18
19    /s/ Michael F. Bohn, Esq.
      Michael F. Bohn, Esq..
20    Nevada Bar No. 1641
      Nikoll Nikci, Esq.
21
      Nevada Bar No. 10699
22    2260 Corporate Circle, Suite 480
      Henderson, Nevada 89074
23    Attorneys for Defendant/Counterclaimant,
      Saticoy Bay LLC Series 1105 Sulphur Springs
24
      Lane
25
26
27
28



                                                 Page 2 of 3
 1                                                ORDER
 2          Based upon the foregoing Stipulation by and between the parties, and good cause
 3   appearing,
 4          IT IS FURTHER ORDERED that the above-referenced matter, including all remaining
 5   claims for relief thereto, by and between all Parties, shall be dismissed with prejudice.
 6          IT IS SO ORDERED.
 7
 8                                                 IT IS SO ORDERED:
 9                                                 _______________________________________
                                                  ________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
10
                                                  RICHARD F. BOULWARE, II
11                                                DATED: ______________________________
                                                  UNITED  STATES DISTRICT JUDGE
12                                                 DATED this 24th day of March, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
